People v Roberts (2019 NY Slip Op 06018)





People v Roberts


2019 NY Slip Op 06018


Decided on August 1, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 1, 2019

109423

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vNEVIN ROBERTS, Appellant.

Calendar Date: June 21, 2019

Before: Garry, P.J., Egan Jr., Clark, Mulvey and Aarons, JJ.


Kathy Manley, Selkirk, for appellant.
P. David Soares, District Attorney, Albany (Christopher D. Horn of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Albany County (Lynch, J.), rendered September 13, 2016, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to manslaughter in the first degree and waived his right to appeal, both orally and in writing. He was sentenced, pursuant to the plea agreement, to 20 years in prison, followed by five years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 659 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Garry, P.J., Egan Jr., Clark, Mulvey and Aarons, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.